Title: To Alexander Hamilton from Charles Lee, 3 July 1791
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] July 3, 1791. “In answer to your letter of the 13th of May, I shall make the following observations. Within this District the practice has been to ascertain the Duties, by Guaging, Weighing and Measuring in all cases where those operations are required by Law. The Authority of an Inspector put on board a vessel coming from an other District into this, has been considered as ceasing with the report of the Vessel at my Office, when another Inspector has been placed in the room of him who attended the Vessel into this District. The Customary Tare allowed by the Merchants here is upon 100 lbs and not 112 lb.…”
